Exhibit 4.2 EXHIBIT D CONVERTIBLE PROMISSORY NOTE (The “Note”) May 23, Amount:$4,000,000 FOR VALUE RECEIVED, the undersigned, ("Borrower") promises to pay to Catino, SA, ("Lender"), with an address of Aquilino de la Guardia 8, P.O. Box 0823-02435,Panama, Republic of Panama, or at such place or places as Lender may designate, the principal sum of Four Million ($4,000,000) Dollars, without defalcation or discount, for value received, with interest thereon at the rate set forth below, all in lawful money of the United States (collectively, the "Loan). 1.
